

115 HR 6855 IH: To amend title XVIII of the Social Security Act to codify and permanently extend the Medicare hospital wage index imputed rural floor.
U.S. House of Representatives
2018-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6855IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2018Mr. MacArthur (for himself, Mr. Norcross, Mr. Pascrell, Mr. LoBiondo, Mr. Payne, Mr. Lance, Mr. Frelinghuysen, Mr. Sires, Mrs. Watson Coleman, Mr. Smith of New Jersey, Mr. Gottheimer, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to codify and permanently extend the Medicare
			 hospital wage index imputed rural floor.
	
 1.Imputed floor on the area wage indexSection 1886(d)(3)(E) of the Social Security Act (42 U.S.C. 1395ww(d)(3)(E)) is amended by adding at the end the following new clause:
			
				(iv)Floor on wage index for hospitals in all-urban States
 (I)In generalFor purposes of applying the area wage index applicable under this subparagraph, for discharges occurring on or after October 1, 2018, the Secretary shall establish a minimum wage index for all-urban States (as defined in subclause (IV)).
 (II)Minimum wage indexFor purposes of subclause (I), the minimum wage index for all-urban States shall be established by the Secretary using the methodology described in section 412.64(h)(4) of title 42, Code of Federal Regulations, as in effect for fiscal year 2018.
 (III)AdministrationThe Secretary shall administer the minimum wage index described in this clause in the same manner described in section 3141 of Public Law 111–148 (through a uniform, national adjustment to the area wage index).
 (IV)All-urban State definedIn this clause, the term all-urban State means a State in which there are no rural areas (as defined in subsection (d)(2)(D) of section 1886 of the Social Security Act (42 U.S.C. 1395ww(d)(2)(D))), or a State in which there are no hospitals classified as rural under such section..
		